OPINION — AG — ** BOARD OF EDUCATION — CLUBS ON CAMPUS ** THE STATUTE PROVIDE THAT THE BOARD OF EDUCATION OF EACH SCHOOL DISTRICT, UNDER 70 O.S. 24-105 [70-24-105], MAY PROHIBIT THE FORMATION OF ANY CLUB. HOWEVER, AS TO WHETHER THE PROHIBITION OF THE FORMULATION OF THE YOUNG DEMOCRATS OR TEENAGE REPUBLICAN TYPE ORGANIZATION FALLS WITHIN THE PARAMETER OF CONSTITUTIONAL GUIDELINES AS REQUIRED BY THE CASE ABOVE, IS A FACT QUESTION TO BE DECIDED ACCORDING TO THE FACTS AND CIRCUMSTANCES IN INDIVIDUAL CASES. (SCHOOL ACTIVITIES, SOCIETY, SORORITY, FRATERNITY, GROUPS) CITE: 70 O.S. 24-105 [70-24-105] (FREEDOM OF SPEECH) (ROBERT H. MITCHELL)